Antonio Faga, Esq. Village Attorney, Frankfort
You have asked whether a volunteer fire department may secede or separate itself from the village in which it is located.
The board of fire commissioners of a village, with the approval of the village board of trustees, may organize and maintain volunteer fire, hose, protective and hook and ladder companies (Village Law, §10-1004). The fire commissioners by resolution, with the approval of the board of trustees, may consent to the incorporation of companies so organized, and to the incorporation or organization of companies voluntarily formed in the village (ibid.).
The members of all fire, hose, protective and hook and ladder companies of a village constitute the incorporated fire department of the village (id., § 10-1008). Subject to the approval of the village board of trustees, the board of fire commissioners may purchase equipment and erect buildings for use by the members of the village fire department, and exercises care, custody and control over this property (id., § 10-1000[1], [2] and [3]). Similarly, the fire commissioners, with the approval of the board of trustees, exercise broad control over the members and activities of a village fire department (id., § 10-1000). (See, also, § 1402[e] of the Not-For-Profit Corporation Law, which provides that a fire, hose, protective, or hook and ladder corporation is under the control of the authorities of a village responsible for the prevention or extinguishment of fires therein.) The board of trustees, by resolution subject to permissive referendum, may abolish the village fire department in whole or in part (id., § 10-1020).
From the above discussion, we believe it is clear that village officials control the organization, operation and abolition of a village fire department. The concept that a fire department of a village might exist and operate totally independently of the village is inconsistent with these provisions of law, and is, therefore, not authorized.
We conclude that a volunteer fire department may not secede or separate itself from the village in which it is located.